                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION


IN RE:                                       )
                                             )
JAMES TODD LEE,                              )
DAWN LEE,                                    )        BANKRUPTCY NO. 19-22682-KL
                                             )        CHAPTER 13
                  DEBTORS.                   )


               OBJECTION TO POSTPETITION MORTGAGE FEES,
                        EXPENSES, AND CHARGES

         Comes now debtors by counsel and object to Home Point Financial Corporation’s

post-petition Mortgage Fees, Expenses, and Charges filed on November 14, 2019, as

being excessive and not supported by an itemization of the following:

         a. The description of the work performed by each attorney, their names, each

attorney’s hourly rate, the number of hours performed by each named attorney, and the

description of the work performed by each attorney.

         b. The description of work performed by each non-attorney, their names, their

hourly rate, the number of hours performed by each named non-attorney and the

description of the work performed by each non-attorney.

         WHEREFORE, for the preceding reasons, debtors request that the court DENY

Home Point Financial Corporation’s Post-petition Mortgage Fees, Expenses and Charges.



                                             /s/ Ricardo B. Casas
                                             RICARDO B. CASAS
                                             Attorney at Law
                                             6949 Kennedy Avenue
                                             Hammond, Indiana 46323
                                             219-845-1122
                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION
IN RE:                          )
                                )
JAMES TODD LEE,                 )
DAWN LEE,                       )   BANKRUPTCY NO. 19-22682-KL
                                )   CHAPTER 13
            DEBTORS.            )



                           CERTIFICATE OF SERVICE

       I, the undersigned, namely, Ricardo B. Casas, an attorney licensed to practice law
in the State of Indiana, do state under oath that on the 3rd day of December, 2019, a
copy of the attached Objection to Post-petition Mortgage Fees, Expenses, and
Charges was electronically mailed to the U.S. Trustee, the Chapter 13 Trustee, Paul
Chael, and sent by regular mail to the debtors at 10008-4th Street, Highland, IN 46322
and to Home Point Financial Corporation c/o Molly Slutsky Simons, Sottile & Barile,
394 Wards Corner Road, Suite 180, Loveland, OH 45140; and Home Point Financial
Corporation, 11511 Luna Road, Suite 300, Farmers Branch, TX 75234 by placing the
foregoing in an envelope having proper postage and depositing the same in the U.S. Mail.


                                            /s/ Ricardo B. Casas
                                            RICARDO B. CASAS

     I HEREBY AFFIRM UNDER THE PENALTIES OF PERJURY THAT THE
PRECEDING STATEMENT IS TRUE AND ACCURATE TO THE BEST OF MY
KNOWLEDGE, BELIEF, AND RECOLLECTION.


                                            /s/ Ricardo B. Casas
                                            RICARDO B. CASAS
                                            Attorney at Law
                                            6949 Kennedy Avenue
                                            Hammond, IN 46323
                                            219/845-1122
